Citation Nr: 1033206	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-14 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
supraventricular tachycardia.

2.  Entitlement to an initial compensable rating for multiple 
uterine leiomyoma.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for obstructive sleep apnea.

4.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1982 to November 
2003.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which granted her claims for service connection for 
supraventricular tachycardia and multiple uterine leiomyoma and 
assigned an initial noncompensable rating for each disorder.  
This rating decision also denied her claim for service connection 
for a back injury, among other claims.

In addition, the Veteran appeals from a September 2008 rating 
decision issued by the Montgomery, Alabama RO which denied her 
request to reopen her claim for service connection for sleep 
apnea.

A November 2009 Decision Review Officer (DRO) decision awarded 
the Veteran a temporary total rating based upon surgical 
convalescence due to her November 2007 procedures to treat her 
uterine leiomyoma.

The Veteran testified in a November 2007 DRO hearing and before 
the undersigned Acting Veterans Law Judge at an April 2010 RO 
(Travel Board) hearing.  Copies of these hearing transcripts have 
been associated with the claims file.

In April 2010, subsequent to the issuance of the January 2010 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), the Veteran submitted evidence pertinent to the 
claim on appeal.  This evidence was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for lumbar spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's supraventricular tachycardia manifested by 
subjective complaints of a racing heartbeat on four or five 
occasions a year and one instance of sinus tachycardia documented 
on electrocardiogram throughout the course of this appeal; the 
record is negative for evidence of permanent atrial fibrillation 
or one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented by 
electrocardiogram or Holter monitor.

2.  The Veteran's multiple uterine leiomyoma manifested by 
subjective complaints of pain throughout the course of this 
appeal; the record is negative for evidence of continuous 
treatment of this disorder.

3.  A November 2005 rating decision denied the Veteran's claim 
for service connection for obstructive sleep apnea as the 
evidence of record did not establish that there was a nexus 
between any current sleep apnea disorder and service.

4.  Evidence received since the November 2005 rating decision 
denying service connection for obstructive sleep apnea is either 
cumulative or redundant of either evidence of record and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
supraventricular tachycardia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Code (DC) 
7010 (2009).

2.  The criteria for an initial compensable rating for multiple 
uterine leiomyoma have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.7, 4.116, DCs 7613 (2009).

3.  The November 2005 rating decision that denied service 
connection for obstructive sleep apnea is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2009).   

4.  Evidence received since the November 2005 rating decision 
denying service connection for obstructive sleep apnea is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the evidence 
and information that is necessary to establish entitlement to the 
underlying benefit sought by the claimant.  The VCAA requires, in 
the context of a claim to reopen, that VA look at the bases for 
the denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The claims for an increased rating for supraventricular 
tachycardia and multiple uterine leiomyoma arise from 
disagreement with the initial rating following the grant of 
service connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are appropriately 
addressed under the notice provisions of 38 U.S.C. §§ 5104 and 
7105.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) .

Where a claim has been substantiated after the enactment of the 
VCAA, a Veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has 
been no allegation of prejudice in this case with regard to the 
Veteran's claims for increased initial ratings.

The Veteran was provided with a December 2007 letter in which the 
RO notified her of what evidence was required to substantiate her 
request to reopen her claim for service connection for sleep 
apnea.  This letter told her what evidence VA would obtain, what 
evidence she was expected to provide, and of what assistance the 
VA could provide her in obtaining this evidence.  It also 
notified the Veteran that she should submit any relevant evidence 
in her possession.  Thus, this letter met the duty to provide 
preadjudication notice to the Veteran in accordance with 
Pelegrini.  A December 2007 letter provided notice regarding the 
remaining elements of proper preadjudication Dingess notice.

The Veteran was provided with a December 2007 letter in which the 
RO notified her that the claim had been finally denied in an 
October 2005 decision and explained that her previous appeal had 
not been perfected.  This letter informed her of the need for new 
and material evidence to reopen the claim, provided regulatory 
definitions of "new" and "material" and informed her of the bases 
for the prior denial.  This preadjudication letter thereby met 
the notice requirements outlined in Kent.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claims.  
38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to her claims, whether or not the records are in Federal 
custody, and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  VA has no duty to provide an examination 
or obtain a medical opinion prior to reopening a claim that has 
been finally denied in a prior decision.  38 C.F.R. § 
3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development of 
her claims.  The Veteran's service treatment records, VA 
treatment records and various private treatment records have been 
obtained.  She has been afforded multiple VA examinations and 
sufficient medical opinions have been obtained.  These 
examinations, along with the Veteran's testimony and statements 
and treatment records, are sufficient for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, a VA 
examination has not been conducted with regard to her request to 
reopen her claim for service connection for obstructive sleep 
apnea and such an examination is not required prior to the 
reopening of her claim.  38 C.F.R. 
§ 3.159(c)(4)(iii).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain full the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the February 
2009 hearing, the undersigned advised the Veteran to submit a 
letter from her gynecologist stating what her current diagnosis 
and the etiology of any such condition.  The Veteran indicated 
that she was satisfied with the hearing.  The Board therefore 
concludes that it has fulfilled its duties under Bryant.

As neither the Veteran nor her representative have indicated that 
there is any outstanding pertinent information to be obtained, 
the Board finds that no further assistance is warranted.  VA may 
proceed with the consideration of her claims.



Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to 
which of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Supraventricular Tachycardia 

The Veteran contends that the severity of her heart palpitations 
warrant a compensable rating.

A 10 percent rating for supraventricular arrhythmias is warranted 
where there is evidence of permanent atrial fibrillation (lone 
atrial fibrillation), or one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by electrocardiogram or Holter monitor.   
A 30 percent rating is warranted for paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter monitor.  
38 C.F.R. § 4.104, DC 7010.

A March 2004 VA general medicine examination reflected the 
Veteran's reports of last experiencing an episode of tachycardia 
in 2001 and that she has not experienced such episodes since that 
time.  Physical examination revealed regular heart sounds.  An 
accompanying electrocardiogram (EKG) revealed normal sinus rhythm 
with sinus arrhythmia, minimal voltage criteria for left 
ventricular hypertrophy (LVH) (enlarged muscle tissue) which 
"may be a normal variant."  Following this examination and a 
review of the Veteran's service treatment records, a diagnosis of 
a history of supraventricular tachycardia (SVT) with no acute 
presentation was made.  Physical examination was negative for 
murmurs, S3 or S4 in an October 2005 VA respiratory examination.  
S1 and S2 were audible.

In a November 2007 DRO hearing, the Veteran testified that she 
experienced three to four episodes of tachycardia in the past 
year and that she takes her prescribed Tenormin medication to 
treat these episodes.  She did not receive treatment following 
these episodes.

The Veteran reported an episode of syncope and periods of fast 
heartbeats in a July 2008 Tricare treatment note.  Episodes of 
chest pressure, orthopnea, paroxysmal nocturnal dyspnea (PND) or 
trauma were denied.  Physical examination noted regular heart 
rate without rub, murmur or gallop.  An accompanying EKG was 
found to be "quite abnormal," suggested LVH, and that her heart 
rate was somewhat elevated in sinus tachycardia.  An assessment 
of palpations and sinus tachycardia were made.

Sinus arrhythmia and sinus tachycardia were found in 
transtelephonic arrhythmia monitoring conducted between July and 
August 2008.

A September 2008 Tricare treatment note indicated that a recent 
stress test was unremarkable and echocardiography failed to 
reveal any major issues.  She had been placed on an "event 
monitor" since the last visit which revealed only sinus rhythm 
with no other major issues seen.  She denied experiencing any 
further symptoms since the last visit.

An October 2009 VA examination reflected the Veteran's reports of 
slightly decreased symptoms since using a CPAP machine.  She was 
followed by cardiology on an annual basis and denied any other 
significant treatment.  Her current symptoms included episodic 
awakening with an elevated heart rate that occurred four to five 
times per year and may last five to 20 minutes.  Dyspnea on 
exertion, fatigue, angina, dizziness, pacemaker placement or a 
history of panic disorder were denied.  One syncopal episode in 
June 2008 was reported.  Her symptoms were slightly better with 
the use of Atenolol.  Specific deficits except for an 
intermittent accelerated heart rate were denied.  Physical 
examination revealed regular rate and rhythm without murmur or 
gallop.  An assessment of supraventricular arrhythmias, not noted 
on examination, was made following her examination.

A compensable rating for supraventricular tachycardia requires 
permanent atrial fibrillation (lone atrial fibrillation) or one 
to four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by EKG or Holter 
monitor.  The evidentiary record is negative for permanent atrial 
fibrillation.  Although sinus arrhythmia and sinus tachycardia 
were found in transtelephonic arrhythmia monitoring conducted 
between July and August 2008, it has not been documented on EKG 
or Holter monitor.  Her October 2009 subjective reports of 
experiencing an elevated heart rate four to five times per year 
also have not been documented on electrocardiogram or Holter 
monitor.  The July 2008 EKG noted "somewhat elevated" heart 
rate in sinus tachycardia, representing the only instance during 
the appellate period in which supraventricular tachycardia was 
documented on EKG.   In addition, she denied cardiac treatment 
other than annual monitoring in the October 2009 VA examination.  
A compensable rating is therefore not warranted.  38 C.F.R. § 
4.104, DC 7010.

The Board has also considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, with regard to this 
appeal.  The Board has found no section that provides a basis 
upon which to assign a higher rating.

Uterine Leiomyoma 

The Veteran contends that a compensable initial rating is 
warranted for her uterine disorder as she uses Midol to treat her 
condition.  Her condition is currently rated by analogy under DC 
7699-7613 pertaining to a disease, injury, or adhesion of the 
uterus.

Under the General Rating Formula for Disease, Injury, or 
Adhesions of Female Reproductive Organs (DCs 7610 through 7615), 
symptoms that do not require continuous treatment are assigned a 
noncompensable rating, symptoms that require continuous treatment 
are assigned a 10 percent rating, and symptoms that are not 
controlled by continuous treatment are assigned a 30 percent 
rating.  38 C.F.R. § 4.116.

A March 2004 VA General Medicine examination reflected the 
Veteran's complaints of some occasional pressure-like sensation 
over the right lower quadrant and sensation of urinary frequency 
or pressure over her bladder.  Occasional pain with menstruation 
and with sexual intercourse were also reported.  Menstruation was 
regular and "normal".  Anemia and heavy menstruation were 
denied.  Current medications included Prempro.  A September 2003 
ultrasound revealed multiple uterine cysts compatible with 
uterine leiomyoma, cysts of the left ovary and a large uterus 
secondary to multiple uterine leiomyoma.  Following this 
examination and a review of the Veteran's service treatment 
records, a diagnosis of uterine leiomyoma was made.  The Veteran 
underwent a suction dilatation and curettage in June 2004.

A January 2005 VA pelvic ultrasound noted that the Veteran's 
uterus remained enlarged, that it appeared to have enlarged "a 
bit over the years" and that six fibroids could be counted.

The Veteran reported occasional painful menstruation in a January 
2005 Tricare gynecology treatment note.  Her current medications 
included Tenormin.  Physical examination noted her uterus to be 
mobile, "Irregular-Fibroid-like," globular shaped and enlarged 
to 20 weeks.  An assessment of leiomyoma of the uterus was made.

A June 2006 Tricare gynecology treatment note revealed the 
Veteran's uterus to be nontender, normal in position and enlarged 
to 16 to 18 weeks.  This finding was noted to be consistent with 
her fibroid history.  Her current medications included an 
Etonogestrel and ethinyl estradiol device (NuvaRing) and was last 
filled in November 2005.

A June 2007 Tricare pelvic ultrasound revealed multiple uterine 
leiomyoma.  The Veteran's uterus was noted to have increased in 
size since the 2005 study.

In a November 2007 DRO hearing, the Veteran testified she had 
recently experienced her third miscarriage and that her doctor 
advised her that her fibroids were causing her miscarriages.

The Veteran underwent a suction dilatation and curettage in 
November 2007.  She underwent an exploratory laparotomy, multiple 
myomectomies and bilateral tubal ligation in December 2007.  
Physical examination noted a large uterus with approximately 17-
week size and palpable fibroids on bimanual examination.  
Discharge diagnoses included leiomyoma uteri, memorrhagia and the 
desire for permanent sterility.

An October 2009 VA gynecology examination reflected the Veteran's 
reports of menstrual pain and intermittent heavy bleeding.  
Clots, vaginal discharge, fever, bowel or bladder symptoms, a 
history of anemia or the current use of medications were denied.  
Physical examination revealed a soft and nontender abdomen and a 
genitourinary or gynecological physical examination was deferred.  
Following this examination, an assessment of fibroid tumors 
(multiple uterine leiomyoma, status-post myomectomy) was made.

A February 2010 private opinion from Dr. R. M. indicated that the 
Veteran has a history of multiple miscarriages and was known to 
have a fibroid uterus, a condition which was known to increase 
the risk of miscarriage.  The physician opined that "[w]hether 
or not they have caused the miscarriages [was] not known...[but] 
they may have."

In an April 2010 RO hearing, the Veteran testified that she sees 
her physician annually for her gynecological examination.  She 
used Midol when her pain was elevated but not every month.

A compensable rating for a disease, injury or adhesion of the 
female reproductive organs is warranted where there are symptoms 
requiring continuous treatment.  Throughout the course of this 
appeal, the Veteran has complained of intermittent pain and 
menstruation difficulties.  Continuous treatment has not been 
demonstrated by the clinical evidence and was denied by the 
Veteran in her April 2010 hearing.  Although the Veteran has 
argued that her uterine fibroids have caused her multiple 
miscarriages, the February 2010 private opinion was speculative 
as to such a relationship.  A compensable rating for the 
Veteran's uterine leiomyoma is therefore not warranted.  
38 C.F.R. § 4.116, DC 7613.

The Board has also considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, with regard to this 
appeal.  The Board has found no section that provides a basis 
upon which to assign a higher rating.



Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(1)(b).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's supraventricular tachycardia and multiple uterine 
leiomyoma manifested as described above.  One period of 
hospitalization attributable to either service-connected disorder 
was reported in November 2007, and the Veteran has been awarded a 
temporary total rating for the surgical convalescence related to 
that hospitalization.  The rating criteria contemplate these 
impairments.  Hence, referral for consideration of an 
extraschedular rating is not warranted.
 
Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him or her from obtaining 
or maintaining all gainful employment for which his or her 
education and occupational experience would otherwise qualify 
him.  38 C.F.R. § 4.16.

The Veteran reported employment as instructional specialist in an 
October 2009 VA examination.  She has not alleged, and the 
evidentiary record does not suggest, that she is unemployable due 
to her service-connected disabilities.  Further consideration of 
TDIU is therefore not warranted.

Service Connection 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

New and Material Evidence 

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted 
VA looks to the evidence received since the last final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
Savage, supra.

If VA either receives or associates with a claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim 
at any time after VA issues a decision on a claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156.  These official service 
department records include service records that are related to a 
claimed in-service event, injury or disease, regardless of 
whether such records mention a Veteran by name.  38 C.F.R. § 
3.156(i).

Sleep Apnea

The Veteran's claim for service connection for obstructive sleep 
apnea was denied in a November 2005 rating decision as the record 
was negative for evidence establishing a nexus between a current 
disorder and service.  A timely substantive appeal objecting to 
this determination was not received thus rendering it final under 
38 U.S.C.A. § 7105(c).

The evidence considered in the November 2005 rating decision 
included the Veteran's service treatment records, a March 2004 VA 
General Medical examination, an October 2005 VA respiratory 
examination, Tricare treatment records dated through January 2005 
and various private treatment records.

A May 1982 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
shortness of breath in an accompanying Report of Medical History 
(RMH).  A June 2003 retirement physical was negative for any 
relevant abnormalities and the Veteran did not report suffering 
from sleep apnea.  The remaining service treatment records were 
negative for any complaints, treatments or diagnoses of sleep 
apnea.

A March 2004 VA General Medical examination was negative for any 
complaints, findings or diagnoses related to sleep apnea.

The Veteran reported an elevated heart rate with no shortness of 
breath in an October 2004 Tricare treatment note.  She reported 
snoring "per her new husband" and that she did not feel 
refreshed after sleeping in a second October 2004 Tricare 
treatment note.  An assessment of sleep apnea was made.

An impression of mild to moderate obstructive sleep apnea was 
made in a private February 2005 polysomnography report.  The 
Veteran was subsequently prescribed   a continuous positive 
airway pressure (CPAP) machine to treat this condition.

An October 2005 VA respiratory examination reflected the 
Veteran's reports of suffering from sleep apnea since 1990 and 
that she has had snoring episodes over the years.  She was 
diagnosed with sleep apnea in February 2005.  Hyper-somnolence at 
intervals was reported and she reported that these have been 
reduced since using the CPAP machine and a dental appliance to 
keep her airway open.  Physical examination was negative for 
rhonchi, wheezing, shortness of breath or respiratory distress.  
An accompanying chest X-ray was negative for pulmonic disease.  
Following this examination, a diagnosis of controlled sleep apnea 
was made.

The evidence received since the November 2005 rating decision 
included Tricare treatment notes dated through December 2008 and 
an April 2010 private opinion from Dr. W. L.  The Veteran also 
offered personal testimony at an April 2010 hearing.

An April 2010 private opinion from Dr. W. L. stated that the 
Veteran underwent polysomnography in January 2005 which was 
consistent with moderate obstructive sleep apnea.  The physician 
opined that "it [was] reasonable to assume...that it [was] at 
least as likely as not that [the Veteran] had sleep apnea prior 
to the documentation performed in this study."

In an April 2010 RO hearing, the Veteran testified regarding her 
diagnosis and treatment of sleep apnea.  A sleep study was first 
suggested by a physician in October 2004 but was not conducted 
until January 2005.

The Veteran's claim for service connection for obstructive sleep 
apnea was denied in a November 2005 rating decision as the record 
was negative for evidence establishing a nexus between any such 
disorder and service.  As such, evidence establishing such a 
nexus is required to reopen the claim.

No such evidence has been received.  The newly submitted April 
2010 private opinion from Dr. W. L. states, in essence, that the 
Veteran's sleep apnea began sometime prior to her January 2005 
polysomnography but did not specify when it began nor was an 
opinion regarding the etiology of the disorder offered.  The 
Veteran's statements regarding the etiology of her sleep apnea 
were considered in the November 2005 rating decision and are 
duplicative or cumulative.  No other competent evidence has been 
submitted suggesting that there is a nexus between the Veteran's 
current obstructive sleep apnea and service.

As the additional evidence received since the November 2005 
rating decision's denial is cumulative or duplicative, new and 
material evidence has not been received.  The claim for service 
connection for sleep apnea is therefore not reopened and the 
appeal must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable initial rating for supraventricular 
tachycardia is denied.

Entitlement to a compensable initial rating for uterine leiomyoma 
is denied.

New and material evidence not having been received, the claim for 
service connection for obstructive sleep apnea is not reopened.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

A Veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon at 83.  The threshold for finding a 
link between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83.

The Veteran has alleged injuring her back in service while 
lifting a box in 1987 and in a motor vehicle accident in 1989.  
She also has claimed to have suffered from a lumbar spine 
condition since service.  Service treatment document complaints 
of low back pain in October and November 1989 following an 
October 1989 motor vehicle accident.  A March 2004 VA general 
medicine examination was negative for a current lumbar spine 
disorder and hence did not offer an opinion regarding the 
etiology of any disorder.  However, an assessment of lumbago was 
made in a September 2006 Tricare treatment note following the 
Veteran's complaints of left-sided low back pain.  A VA 
orthopedic examination is required to determine the etiology of 
the Veteran's current lumbar spine disorder.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should afford the Veteran a 
VA orthopedic examination to determine 
whether any current lumbar spine disorder is 
related to active duty service.  The claims 
file including a copy of this decision and 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current lumbar 
spine disorder had its onset in service or is 
otherwise related to a disease or injury in 
active duty service.  

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that her reports must be considered in 
formulating the requested opinion; although 
the examiner may assess the credibility of 
the Veteran's reports, as well as any other 
evidence.

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

2.  The AOJ should review the examination 
report to ensure that it contains all 
information and opinion requested in this 
remand.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


